WheeleR, J.
The statute is silent as to the time when the witness must ■claim his fees for attendance. The better practice, doubtless, would be to require that tills be done at the close of each term on which he may have .attended, or as early as practicable after the final disposition of the cause. But the Legislature has not seen proper to prescribe this as the rule of practice. On general principles, the lees must be claimed and taxed before the issuing of execution; but the law does not require that this be done before the expiration of the term of the court at which the case was trie'd.
In this case the fees were taxed after the adjournment of the court, but before •execution issued. The District Court adjudged them rightly taxed, and we .are of opinion that the judgment be affirmed.
, Judgment affirmed.